WAWD CM/ECF Version 1.3 Case 3:21-mj-00010            Document 1-1https://wawd-ecf.sso.dcn/cgi-bin/DktRpt.pl?101352757962271-L_1_0-1
                                                                      Filed 01/12/21 Page 1 of 2


                                      Query      Reports       Utilities   Help   What's New     Log Out


                                               U.S. District Court
                  United States District Court for the Western District of Washington (Seattle)
                          CRIMINAL DOCKET FOR CASE #: 2:20-cr-00197-RAJ-5


         Case title: USA v. Ibarra-Valle et al                                Date Filed: 11/18/2020


         Assigned to: Judge Richard A. Jones

         Defendant (5)
         Santos Caro

         Pending Counts                                    Disposition
         Conspiracy to Distribute Controlled
         Substances - 21:841(a)(1) and 846
         (1)
         Possession of Methamphetamine and
         Heroin with Intent to Distribute -
         21:841(a)(1) and 841(b)(1)(A) and (B),
         and 18:2
         (3)

         Highest Offense Level (Opening)
         Felony

         Terminated Counts                                 Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                        Disposition
         None



         Plaintiff
         USA                                                    represented by Benjamin T. Diggs
                                                                               US ATTORNEY'S OFFICE (SEA)
                                                                               700 STEWART ST
                                                                               STE 5220



1 of 2                                                                                                            1/12/2021, 9:48 AM
WAWD CM/ECF Version 1.3 Case 3:21-mj-00010     Document 1-1https://wawd-ecf.sso.dcn/cgi-bin/DktRpt.pl?101352757962271-L_1_0-1
                                                               Filed 01/12/21 Page 2 of 2


                                                                       SEATTLE, WA 98101-1271
                                                                       206-553-2275
                                                                       Email: benjamin.diggs@usdoj.gov
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED
                                                                       Designation: Assistant US Attorney

                                                                       Nicholas Arnold Manheim
                                                                       US ATTORNEY'S OFFICE (SEA)
                                                                       700 STEWART ST
                                                                       STE 5220
                                                                       SEATTLE, WA 98101-1271
                                                                       206-553-4399
                                                                       Email: nicholas.manheim@usdoj.gov
                                                                       ATTORNEY TO BE NOTICED


         Date Filed   #   Docket Text
         11/18/2020    1 INDICTMENT as to Jose Luis Ibarra-Valle (1) count(s) 1, 2, 3, 6, 7, Jesus Gutierrez-
                         Garcia (2) count(s) 1, 6, Jesus Garnica-Melgoza (3) count(s) 1, 4, 5, Humberto Garcia
                         (4) count(s) 1, Santos Caro (5) count(s) 1, 3, Charles Hoffman (6) count(s) 1, Lee
                         Wallette (7) count(s) 1, 6, Tisha Girtz (8) count(s) 1, 6, 8. (Attachments: # 1 Status
                         Sheets) (AQ) (Entered: 11/19/2020)
         11/18/2020    2 SEALED Signature Page to 1 Indictment, as to Jose Luis Ibarra-Valle, Jesus
                         Gutierrez-Garcia, Jesus Garnica-Melgoza, Humberto Garcia, Santos Caro, Charles
                         Hoffman, Lee Wallette, Tisha Girtz. (AQ) (Entered: 11/19/2020)
         11/18/2020    7 ORDER ISSUING BENCH WARRANT as to Santos Caro by Hon. Mary Alice Theiler.
                         cc: USMO; (AQ) (Entered: 11/19/2020)
         12/02/2020       Case unsealed as to Jose Luis Ibarra-Valle, Jesus Gutierrez-Garcia, Jesus Garnica-
                          Melgoza, Humberto Garcia, Santos Caro, Charles Hoffman, Lee Wallette, Tisha Girtz.
                          (SNP) (Entered: 12/02/2020)
         12/03/2020   49 NOTICE OF ATTORNEY APPEARANCE Nicholas Arnold Manheim appearing for
                         USA. (Manheim, Nicholas) (Entered: 12/03/2020)
         01/05/2021   74 NOTICE OF JOINDER as to Jose Luis Ibarra-Valle, Jesus Gutierrez-Garcia, Jesus
                         Garnica-Melgoza, Humberto Garcia, Santos Caro, Charles Hoffman, Lee Wallette,
                         Tisha Girtz Jose Luis Ibarra-Valle JOINING 68 Stipulated MOTION to Continue Trial
                         filed by USA (Scanlan, Emma) Modified on 1/5/2021 to indicate the Notice of Joinder
                         is as to Defendant Lee Wallette only. (VE) Modified on 1/5/2021 (VE). (Entered:
                         01/05/2021)
         01/05/2021       NOTICE of Docket Text Modification re: 74 NOTICE of Joinder. Joinder is as to
                          Defendant Lee Wallette only. (VE) (Entered: 01/05/2021)




2 of 2                                                                                                     1/12/2021, 9:48 AM
